Title: To George Washington from Alexander Hamilton, 4 February 1795
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Philadelphia Feby 4. 1795
        
        The circumstance of having offered my late report to Congress to the two houses which rendered two copies necessary & the extreme press of business in the office in preparing for my resignation prevented my sending you a manuscript copy of that Report.
        I have now corrected a printed copy for you which I have the honor to send herewith. With true respect & attacht I have the honor to be Sir Yr obedt servt
        
          A. Hamilton
        
      